Citation Nr: 0404407	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-01 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the residuals of 
fractured ribs.

2.  Entitlement to service connection for a dental condition 
for compensation purposes.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had verified periods of active duty from January 
1961 to June 1964.  


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current disability as a 
result of rib fractures allegedly suffered during service.

3.  The veteran does not have any dental abnormality due to 
an inservice dental trauma.


CONCLUSIONS OF LAW

1.  Residuals of fractured ribs were not incurred in or as a 
consequence of service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  Service connection for a dental disorder for VA 
compensation purposes is not warranted.  38 C.F.R. § 3.381 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of fractured ribs

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The evidence of record shows that the veteran began 
complaining of chest pains during service and was diagnosed 
as having an hysterical personality with complaints of chest 
pains reflecting the beginning of a period of acute anxiety.  
He was treated for anxiety during service and it was noted 
that his complaints of chest pains began shortly after his 
father died in 1961.  There is no record of a chest or 
abdomen injury nor of fractured ribs during service.  A 
series of cardiac x-rays was performed in December 1962 and 
noted to be negative.  Upon discharge examination, the 
veteran did not complain of any symptoms related to fractured 
ribs nor did he report that any such injury was incurred 
during service.

In November 2000, the veteran submitted an application for VA 
compensation benefits stating that he fractured ribs during 
service.  Post-service treatment records dated as early as 
1972 reflect complaints of chest pain.  A history of one or 
two broken ribs and a diagnosis of costochondritis was 
related by the veteran.  X-rays performed in 1988 show a 
calcified node on the lateral segment of the left lower lobe 
with no evidence of bone lesions.  Clinical cardiac tests 
have all been within normal limits.  Treatment records 
include the diagnostic impression of costochondritis.

The veteran underwent VA general examination in November 2000 
and related a history of trauma during service in 1962 
without any elaboration on an actual event.  He complained of 
chest pains on the left side of the chest.  Upon examination, 
the veteran had symmetrical chest expansion with a normal 
thoracic bony structure and shape, pain in the left 
costochondral joints, tenderness to pressure below the 
clavicle bone, and sterno-costo joint tenderness to 
palpation.  A review of previous x-rays showed no evidence of 
rib fracture, only an old compression deformity at T12.  
Thus, following a complete review of the record evidence and 
examination of the veteran, the examiner diagnosed 
costochondritis with chest pain, noting that there was a 
history of fractured left upper ribs with no evidence of same 
on x-ray.

The veteran reported that all of his post-service treatment 
had been received from VA medical professionals.  Although 
there is additional evidence of record with respect to 
treatment for major depression, the veteran has not 
identified any other medical source and/or medical opinion 
reflecting current disability as a result of an inservice 
injury to the upper ribs.

Given the evidence of record, the Board finds that the 
veteran does not have a current disability as a result of rib 
fractures allegedly suffered during service.  The service 
medical records do not show any complaints of or treatment 
for fractured ribs, only complaints of chest pains associated 
with a mental disorder.  The post-service medical evidence 
includes a diagnosis of costochondritis with chest pains, 
however, this diagnosis has not been associated with an 
inservice injury.  The Board recognizes that the veteran 
complained of chest pains both during service and subsequent 
thereto, but the medical evidence of record does not show 
that there is a current disability related in any way to the 
veteran's active service.  It is important to point out that 
pain is not in and of itself a disability.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied).  Thus, 
service connection for the residuals of fractured ribs is 
denied.



II.  Dental Condition

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the 
purpose of establishing eligibility for outpatient dental 
treatment.  See 38 C.F.R. § 3.381(a).  As such, service 
connection for compensation purposes is not available for a 
dental condition other than for injuries sustained as a 
result of dental trauma.

The record evidence shows that the veteran had teeth 
extracted and a bridge created during active service not as 
a result of inservice trauma.  Neither the veteran's service 
medical records nor his service dental records reflect any 
type of dental trauma and the veteran does not allege any 
such trauma during service.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held 
that in cases where it is the law, and not the evidence, 
that is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Although dental conditions may be service connected for 
purposes of determining entitlement to dental examinations 
and/or outpatient dental treatment under 38 C.F.R. Part 17, 
such a question is not before the Board.  Rather, the 
question at issue is entitlement to compensation benefits 
based on the extraction of teeth during service.  

The regulations provide only for service connection solely 
for the purpose of establishing eligibility for outpatient 
dental treatment.  Additionally, the Board notes that in a 
precedent opinion, VA's General Counsel held that dental 
treatment of teeth, even extractions, during service did not 
constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).  Consequently, because there is no evidence 
of dental trauma and the veteran's current appeal is based 
on his complaint of the dental condition created by the 
extraction of teeth during service, the Board is without 
legal authority under governing regulations to grant service 
connection for a dental condition for purposes of an award 
of disability compensation benefits.  As such, the veteran's 
claim of entitlement to service connection for a dental 
condition for compensation purposes is denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003 (the VBA), Pub. L. No. 108-183, Section 
701, 117 Stat. 2651 (Dec. 2003), and the United States Court 
of Appeals for Veterans Claims (Court) recent decision in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims on appeal has proceeded in 
accordance with the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The Court in Pelegrini also emphasized VA's 
need to advise a claimant that he should submit any and all 
evidence pertaining to his claim.  The veteran was informed 
of the requirements of the VCAA specifically and in detail in 
a letter dated in May 2001.  This letter set out the elements 
required to substantiate the veteran's claims, the evidence 
that would prove each element, and it specifically stated 
what evidence the veteran was responsible for providing to 
the RO within one year from the date of the letter.  Although 
VA did not specifically advise the veteran "give us 
everything you've got pertaining to your claim(s)" or words 
to that effect, the Board finds that the information provided 
to the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate a claim of 
entitlement to service connection for compensation purposes 
and the responsibilities of the parties in obtaining 
evidence.  Additionally, the Board finds that there is no 
indication that a review of the claims at this time will 
result in any prejudice to the veteran because the record 
clearly shows the veteran's current complaints as well as 
current medical findings and it does not appear that being 
advised that he should submit anything whatsoever pertaining 
to his claims would change that evidence.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Federal Circuit pointed out in both Disabled  American 
Veterans v. Secretary of Veterans Affairs and Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, supra., 
that a veteran is entitled to one year to respond to VA's 
notice of rights and responsibilities under the VCAA.  As 
such, the veteran had one year from May 2001 in which to 
respond before VA could proceed under the judicial precedent.  
Because this time limit expired in May 2002, the Board finds 
that the appropriate notice time limits have passed and this 
requirement of the VCAA has also been met.  Moreover, the 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), amended section 5103(b) to provide that the 
one-year limitation in that section should not be construed 
to prohibit VA from making a decision on the claim before the 
expiration of the one-year period.  This section of the 
Veterans Benefits Act of 2003 also provides that nothing in 
the section should be construed to require re-notification or 
additional notification to the claimant.  This amendment is 
effective as if enacted on November 9, 2000.  Consequently, 
the Board finds that the notice given to the veteran in this 
case is proper under the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
physical examination.  It appears that all known and 
available medical records relevant to the issues on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claims.  The veteran was given an 
opportunity to testify before an RO hearing officer and/or 
the Board, but declined to do so.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
implementing regulations.  


ORDER

Service connection for the residuals of rib fractures is 
denied.

Service connection for a dental condition for compensation 
purposes is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



